Citation Nr: 9923972	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-06 797	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by lung problems based on Persian Gulf service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION


The veteran had active military service from August 1983 to 
January 1984 and verified service from May 1987 to May 1991.  
The veteran served in the Southwest Asian theater of 
operations in Kuwait from August 1990 to February 1991.  The 
veteran was awarded the Combat Action Ribbon.  

The Board of Veterans' Appeals (Board) observes that the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, denied service connection for chronic 
lung disease in April 1994.  In July 1994, the veteran filed 
a timely notice of disagreement in which the veteran amended 
his claim to reflect "service connection for chronic lung 
disease to include as secondary to exposure to "something" 
while serving in Southwest Asia."  The veteran filed an 
untimely substantive appeal.  In light of the Veterans' 
Benefits Improvement Act of 1994, "Public Law 103-446 
(implemented by 38 C.F.R. § 3.317) effective November 1994, 
the RO reconsidered the veteran's claim.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 1999).  This appeal arises from the 
February 1995 rating decision by the RO in Phoenix, Arizona, 
which denied service connection for a respiratory condition 
due to an undiagnosed illness.  

During the pendency of this appeal, in September 1998, the RO 
denied service connection for sleep problems and memory loss 
claimed as a manifestation of an undiagnosed illness, denied 
a compensable rating for a service connected right knee 
strain, and granted service connection for posttraumatic 
stress disorder and assigned a 10 percent disability rating 
effective in November 1995.  The record does not contain a 
notice of disagreement as to these claims; thus, such matters 
are not in appellate status at this time.  In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision). 

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. Competent medical evidence does not reflect a chronic lung 
or respiratory condition related to Persian Gulf service. 


CONCLUSION OF LAW

The veteran has not submitted well-grounded claim for service 
connection for lung or respiratory condition as a 
manifestation of service in the Persian Gulf.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The statutory language of 38 U.S.C.A. § 1117 provides that 
the Secretary may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asian theater of operations 
during the Persian Gulf War; or became manifest to a degree 
of 10 percent or more within the presumptive period.  



The regulations to carry out this section shall include a 
description of the period and geographical areas of military 
service in connection with which compensation under this 
section may be paid; a description of the illnesses for which 
compensation under this section may be paid; and a 
description of any relevant medical characteristic (such as 
latency period) associated with each such illness.  Id. 

Under 38 C.F.R. § 3.317(a)(1), it is provided that 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability: 1) became manifest during active service or 
to a degree of 10 percent or more not later than two years 
after the date on which the veteran last performed active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and 2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117.  Objective 
indications of chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(2).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period should 
be considered chronic for purposes of adjudication.  38 
C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue; 
signs or symptoms involving the skin; headache; muscle pain; 
joint pain; neurologic signs or symptoms; neuropsychological 
signs or symptoms; signs or symptoms involving the 
respiratory system (upper or lower); sleep disturbances; 
gastrointestinal signs or symptoms; cardiovascular signs or 
symptoms; abnormal weight loss; and menstrual disorders.  38 
C.F.R. § 3.317(b). 



The Board notes that when the statute and regulation are read 
together, the provisions of 38 C.F.R. § 3.317 constitute a 
permissible construction, and falls within the purview of 38 
U.S.C.A. § 1117.  Therefore, the plain language of the 
regulation is consistent with the statute, and hence is a 
reasonable interpretation of 38 U.S.C.A. § 1117.

The Board observes that there does not appear to be other 
obtainable evidence not already of record which would be 
pertinent to the claim for service connection for a 
respiratory or lung disorder as a manifestation of service in 
the Persian Gulf.  Specifically, the National Personnel 
Records Center (NPRC) in November 1993 forwarded all 
available service medical records to the RO.  A subsequent 
response from the service department dated in February 1994 
reflects that the original request had been forwarded to the 
NPRC.  The NPRC provided the RO with copies of the veteran's 
medical records on microfilm in December 1993.  Additionally, 
there are duplicate VA treatment records that contain the 
Persian Gulf Registry examination.  Furthermore, in April 
1996, the RO informed the veteran of that proof required to 
prove his Persian Gulf War claim.  The veteran responded in 
April 1996 that all required proof should be in his file.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.  

The threshold question that must be resolved with regard to a 
service connection claim is whether the veteran has presented 
evidence of a well-grounded claim.  A well-grounded claim is 
a plausible claim that is meritorious on its own or capable 
of substantiation.  

An allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 504, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1998).


Factual Background

At the outset, the Board notes that a review of the record 
reveals that the veteran had active service in the Southwest 
Asia theater of operations during the Persian Gulf War and is 
considered to be a Persian Gulf veteran for compensation 
purposes under 38 C.F.R. § 3.317.  

In relevant part, service department records, dated for the 
period of August 1983 to April 1987 are silent as to 
treatment, evaluation, or diagnosis of a respiratory or lung 
condition.  The Board notes that on re-enlistment in April 
1987, the veteran denied having or ever having had chronic 
cough, pain in the chest, shortness of breath, asthma, and 
tuberculosis.  Chest x-rays dated in January 1984 and August 
1986 were normal.  No chronic respiratory or lung disorder 
was noted during this period of service.  

Service department records for the period of May 1987 to July 
1990 reflect that in May 1987, the veteran was evaluated for 
viral syndrome.  In December 1988, he was evaluated for a 
common sore throat and viral pharyngitis.  The Board observes 
that the dental health questionnaires dated in August 1989 
and July 1990 reflect that the veteran used snuff.  Other 
than the veteran being treated for an acute and transitory 
viral illness, no chronic respiratory or lung condition was 
noted during this period of service.

In relevant part, service department records for the period 
of time the veteran served in the Southwest Asian theater of 
operations, August 1990 to February 1991, reflect that the 
veteran was evaluated and treated for Strep throat in May 
1991.  On the report of medical history completed for 
separation in May 1991, the veteran denied having or ever 
having had tuberculosis, asthma, shortness of breath, pain or 
pressure in the chest, or a chronic cough.  The separation 
physical examination is silent as to a lung or respiratory 
condition.  A separate May 1991 entry reflects that while on 
operation "Desert Storm", [service] member was exposed to a 
large amount of smoke in the Burgan Oil Fields, February to 
March 1991.  

These are known to be high in sulfur containing (sour) oil 
wells.  During this operation, these members also used 
pyridostigmine bromide and ciprofloxacin as non bed care 
(NBC) adjunctive treatment for approximately 10 days.  But 
for the Strep throat infection in May 1991, the service 
department records are silent as to treatment or evaluation 
for a chronic respiratory or lung condition to include 
breathing problems for this period of service.  

A March 1993 VA medical record entry reflects that if the 
veteran has a cold it lasts 6-8 [sic], coughing and tickling 
in the throat.  There are no treatment records prior to this 
time which reflect that the veteran has had chronic 
respiratory complaints.  

The January 1994 Persian Gulf Registry examination completed 
by a physician's assistant reflects that the veteran 
complained of lung and respiratory problems - shortness of 
breath.  On examination, the respirations at rest, on 
exertion and after exertion were 16 to 20 breaths per minute.  
The lungs were clear to auscultation, palpation, and 
percussion.  No shortness of breath was noted during the 
exercise portion of the examination, despite the veteran's 
claim that he has significant shortness of breath.  The 
assessment was normal lung function.  The record of the 
pulmonary function tests conducted at the same time reflects 
by history that the veteran had pain on deep breath and 
shortness of breath.  

The results were as follows: the FVC was 5.38; the FEV1 was 
4.72; and the FEV1/FVC was 88 [percent] post bronchodilator 
effect.  The report noted that the veteran had good effort on 
FVC maneuvers.  The oxygen saturation pre-pulmonary function 
test was 95 percent.  The above pulmonary function tests were 
evaluated by a staff internist.  His analysis reflects normal 
spirometric values that indicate the absence of any 
significant degree of obstructive pulmonary impairment and/or 
restrictive ventilatory defect and that bronchodilator 
therapy was administered followed by repeat spirometric 
testing.  The FEF of 25-75 was significantly increased 
indicating that the veteran would most likely benefit from 
continued bronchodilator therapy.  Normal lung volume values 
indicated the absence of any hyperinflation, air trapping, or 
restrictive process.  

The examiner noted that there was no evidence of a diffusion 
defect which was indicated by the finding of a normal 
diffusing capacity in relation to lung volume (DLCO/VAcorr).  
The mildly reduced diffusing capacity (DLCOcorr) is 
attributable to the reduced lung volume resulting in a 
reduced lung surface for gas exchange.  The diagnosis 
following a review of the clinical and laboratory test 
results was normal lung functions.  

A VA treatment record dated in August 1994 reflects 
complaints of occasional respiratory distress which may last 
minutes to an hour - "?" wheezing.  The examiner noted no 
pleuritic discomfort, no cough, a non-smoker, and usually 
occurs at work.  On physical examination, the lungs were 
clear.  The impression was "?" asthma.  The veteran was 
prescribed a Proventil inhaler for trial and encouraged to 
have the nurse at work check his lungs with the next episode, 
and to return to clinic as needed or soon[er] if respiratory 
symptoms continue.  A February 1995 x-ray report from St. 
Anthony Hospital reflects that the veteran was playing 
racquetball when he sustained a hyperextension injury to his 
knee.  A March 1995 medical report reflects that the review 
of systems, in preparation for an operative procedure, was 
within normal limits.  On examination, the lungs were clear.  

The veteran's spouse reported in a May 1995 statement that 
her husband has had problems breathing when he walks for a 
long time or exercised.  She added that when he went to the 
VA hospital in Walla Walla, he was informed that he needed an 
inhaler to help him catch his breath.  She asserted that he 
has never had this problem before and has never used an 
inhaler before.  

A December 1995 VA examination reflects that the veteran 
first noted respiratory symptoms in March 1992 approximately 
a year after his return from the Gulf with mild to moderate 
dyspnea on exertion.  The record reflects that the veteran is 
not a tobacco user.  The veteran denied any chest pain, 
hemoptysis, or chronic sputum production.  The examiner noted 
that the veteran did have pulmonary function testing 
performed at his last compensation and pension examination in 
January 1994 and it was normal.  On examination, the lungs 
were clear to auscultation.  

The diagnoses included normal pulmonary examination and 
normal pulmonary function testing when performed in the past.  
No evidence of any primary lung disorder.  A Fee Basis 
neurological examination dated in December 1995 reflects that 
the veteran has had some problems since coming back from the 
Gulf, such as persistent cough and sputum production.  

A July 1996 VA medical record entry notes history of cough, 
sore throat, runny nose, denies congestion, and non-
productive cough.  The impression was persistent upper 
respiratory infection.  Multiple entries in August 1996 
reflect nicotine dependence (chewing tobacco), smoking 
cessation, coughing that has improved, and that the veteran 
has no fever or chills since starting the Doxycycline.  He 
had tapered down on his chewing, but continued to have 
problems with sore throat and intermittent heartburn and 
reflux symptoms.  The chest was clear to auscultation.  

In an August 1996 letter, the veteran's spouse remarked that 
her husband continued to have problems with breathing and has 
a hard time catching his breath.  In that letter, she 
questioned why he was not given an inhaler as recommended 
following the pulmonary function tests.  

Analysis

The veteran and his wife contend that his respiratory 
complaints are related to Persian Gulf service.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, when 
the determinative issues involve a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran or his wife possess medical expertise, 
nor is it contended otherwise.  Therefore, their opinion that 
his breathing problems are related to his service in the 
Persian Gulf is not competent evidence.  





According to the conditions of section 3.317, there must be 
objective indications of a chronic disability resulting from 
an illness manifested by one or more signs or symptoms.  In 
the instant case, there is no competent medical evidence 
showing a current undiagnosed illness manifested by signs or 
symptoms of breathing problems; nor has it been reported that 
such evidence exists, so as to give rise to a duty under 38 
U.S.C.A. § 5103(a).  

The Board notes that the service medical records reflect 
evaluation for a Strep throat infection that resolved without 
any residual disability.  The separation examination was 
silent for any lung or respiratory problems.  The Persian 
Gulf Registry examination reflects normal lung function.  

The Board stresses that even though the examiner suggested in 
January 1994 that the veteran would benefit from the use of 
an inhaler, the most important finding is that the veteran 
was evaluated as having normal lung function.  Further, the 
staff internist made no relationship between that observation 
and Persian Gulf service.  

Moreover, in February 1995, the veteran remained athletic 
playing racquetball and the record of the hospitalization for 
hyperextension of the knee is silent for complaints of 
respiratory distress or shortness of breath induced by 
exercise.  Thereafter, the review of systems for surgery was 
also silent for shortness of breath or respiratory 
complaints.  It is important to note that there are no 
records, private, industrial or otherwise, depicting 
treatment or evaluation of a respiratory condition after the 
August 1994 VA medical record entry which encouraged the 
veteran to be evaluated at work when an episode of shortness 
of breath occurred.  

Essentially, there are no post-service treatment records to 
support the veteran's contentions of a chronic respiratory or 
lung disorder attributable to service in the Persian Gulf.  




In the absence of proof of a presently existing undiagnosed 
illness (or disability) manifested by breathing problems, 
which can be related to that service, there can be no 
plausible claim.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (citing Caluza v. Brown, 7 Vet. App. at 504); 
VAOPGCPREC 4-99.  Accordingly, the veteran's claim for 
service connection for a respiratory or lung condition is not 
well-grounded under § 3.317 or § 3.303.  Chelte, supra; 
VAOPGCPREC 4-99, slip op. at 9-10.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for a chronic respiratory 
or lung condition as a manifestation of an undiagnosed 
illness associated with service in the Persian Gulf.  Graves 
v. Brown, 8 Vet. App. 522, 524 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater satisfaction than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a respiratory or lung condition as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf.

As the appellant's claim for service connection for a 
respiratory or lung condition as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf 
Is not well grounded, the appeal is denied.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a respiratory or lung 
condition as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf, the appeal is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

